EXHIBIT NO. 10.11

INTERCREDITOR AGREEMENT

Intercreditor Agreement (this “Agreement”), dated as of May 1, 2009, among
JPMORGAN CHASE BANK, N.A., as Administrative Agent (in such capacity, with its
successors and assigns, and as more specifically defined below, the “First
Priority Representative”) for the First Priority Secured Parties (as defined
below), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent (in such
capacity, with its successors and assigns, and as more specifically defined
below, the “Second Priority Representative”) for the Second Priority Secured
Parties (as defined below), SEAGATE TECHNOLOGY HDD HOLDINGS, an exempted limited
liability company incorporated under the laws of the Cayman Islands (the
“Borrower”), SEAGATE TECHNOLOGY INTERNATIONAL, an exempted limited liability
company incorporated under the laws of the Cayman Islands (the “Second Lien
Issuer”), and each of the other Loan Parties (such term, and other capitalized
terms used herein but not otherwise defined, having the meaning set forth in
Section 1.1 below) party hereto.

WHEREAS, the Borrower, the First Priority Representative and certain financial
institutions and other entities are parties to the Second Amended and Restated
Credit Agreement dated as of April 3, 2009, among Seagate Technology, an
exempted limited liability company incorporated under the laws of the Cayman
Islands (“Intermediate Holdings”), the Borrower, the lenders party thereto, the
First Priority Representative, Morgan Stanley Senior Funding, Inc., as
syndication agent, and BNP Paribas, Keybank National Association, Wachovia Bank,
National Association and The Bank of Nova Scotia, as co-documentation agents
(the “Existing First Priority Agreement”), pursuant to which such financial
institutions and other entities have agreed to make loans and extend other
financial accommodations to the Borrower; and

WHEREAS, the Second Lien Issuer and the Second Priority Representative, as
trustee (the “Trustee”), are parties to the Indenture dated as of May 1, 2009
(the “Existing Second Priority Agreement”), pursuant to which the Second Lien
Issuer has issued certain notes (the “Notes”) guaranteed by the Borrower and
each other Loan Party; and

WHEREAS, the Borrower and the other Loan Parties have granted to the First
Priority Representative security interests in the Common Collateral as security
for payment and performance of the First Priority Obligations; and

WHEREAS, pursuant to the terms of the Existing First Priority Agreement the
Borrower and the other Loan Parties may not grant additional security interests
in the Common Collateral unless such security interests are subordinated to the
security interests securing the First Priority Obligations, on terms and
conditions reasonably satisfactory to the First Priority Representative; and

WHEREAS, the Borrower and the other Loan Parties propose to grant to the Second
Priority Representative junior security interests in the Common Collateral as
security for payment and performance of the Second Priority Obligations; and

WHEREAS, the First Priority Representative has agreed to permit the grant of
such junior security interests on the terms and conditions of this Agreement;



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:

SECTION 1. Definitions.

1.1. Defined Terms. The following terms, as used herein, have the following
meanings:

“Additional First Priority Agreement” means any agreement approved for
designation as such by the First Priority Representative and the Second Priority
Representative.

“Additional Second Priority Agreement” means any agreement approved for
designation as such by the First Priority Representative and the Second Priority
Representative.

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended from time to time.

“Borrower” has the meaning set forth in the introductory paragraph hereof.

“Business Day” means a day other than a Saturday, a Sunday or any other day on
which commercial banks in New York City are authorized or required by law to
close.

“Cash Management Obligations” means, with respect to any Loan Party, the due and
punctual payment and performance of all obligations of such Loan Party in
respect of overdrafts and related liabilities owed to any First Priority Secured
Party (or any of its affiliates) and arising from treasury, depositary and cash
management services or in connection with any automated clearing house transfers
of funds.

“Common Collateral” means all assets that are both First Priority Collateral and
Second Priority Collateral.

“Comparable Second Priority Security Document” means, in relation to any Common
Collateral subject to any First Priority Security Document, that Second Priority
Security Document that creates a security interest in the same Common
Collateral, granted by the same Loan Party, as applicable.

“DIP Financing” has the meaning set forth in Section 5.2.

“Enforcement Action” means, with respect to the First Priority Obligations or
the Second Priority Obligations, the exercise of any rights and remedies with
respect to any Common Collateral securing such obligations or the commencement
or prosecution of enforcement of any of the rights and remedies under, as
applicable, the First Priority Documents or the Second Priority Documents, or
applicable law, including without limitation the exercise of any rights of
set-off or recoupment, and the exercise of any rights or remedies of a secured
creditor under the Uniform Commercial Code of any applicable jurisdiction or
under the Bankruptcy Code.

 

2



--------------------------------------------------------------------------------

“Existing First Priority Agreement” has the meaning set forth in the first
WHEREAS clause of this Agreement.

“Existing Second Priority Agreement” has the meaning set forth in the second
WHEREAS clause of this Agreement.

“First Priority Agreement” means the collective reference to (a) the Existing
First Priority Agreement, (b) any Additional First Priority Agreement and
(c) any other credit agreement, loan agreement, note agreement, promissory note,
indenture or other agreement or instrument evidencing or governing the terms of
any indebtedness or other financial accommodation that has been incurred to
extend, replace, refinance or refund in whole or in part the indebtedness and
other obligations outstanding under the Existing First Priority Agreement, any
Additional First Priority Agreement or any other agreement or instrument
referred to in this clause (c) unless such agreement or instrument expressly
provides that it is not intended to be and is not a First Priority Agreement
hereunder (a “Replacement First Priority Agreement”). Any reference to the First
Priority Agreement hereunder shall be deemed a reference to any First Priority
Agreement then extant. It is understood and agreed by the parties hereto that
the aggregate principal amount of indebtedness under the First Priority
Agreement may not, at any time, exceed $550,000,000.

“First Priority Collateral” means all assets, whether now owned or hereafter
acquired by the Borrower or any other Loan Party, in which a Lien is granted or
purported to be granted to any First Priority Secured Party as security for any
First Priority Obligation.

“First Priority Creditors” means the “Lenders” as defined in the First Priority
Agreement, or any Persons that are designated under the First Priority Agreement
as creditors entitled to benefit from the First Priority Collateral under the
First Priority Agreement.

“First Priority Documents” means the First Priority Agreement, each First
Priority Security Document and each First Priority Guarantee.

“First Priority Guarantee” means any guarantee by any Loan Party of any or all
of the First Priority Obligations.

“First Priority Lien” means any Lien created by the First Priority Security
Documents.

“First Priority Obligations” means (a) the due and punctual payment of (i) the
principal and premium, if any, and interest (including without limitation any
Post-Petition Interest) on the loans made under the First Priority Agreement,
(ii) each payment required to be made by the Borrower in respect of any letter
of credit or similar instrument issued under the First Priority Agreement, when
and as due, including payments in respect of reimbursement of disbursements made
by any “Issuing Bank” (as defined in the First Priority Agreement) with respect
thereto, interest thereon and obligations to provide, under certain
circumstances, cash collateral in

 

3



--------------------------------------------------------------------------------

connection therewith and (iii) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any Insolvency Proceeding, regardless of whether allowed or allowable in such
proceeding), of the Loan Parties to the First Priority Secured Parties under the
First Priority Documents, (b) all Hedging Obligations, (c) all Cash Management
Obligations and (d) all Platinum Lease Obligations, provided that the aggregate
amount of all Platinum Lease Obligations that shall constitute First Priority
Obligations may not exceed $130,000,000 at any time outstanding. To the extent
any payment with respect to any First Priority Obligation (whether by or on
behalf of any Loan Party, as proceeds of security, enforcement of any right of
setoff or otherwise) is declared to be a fraudulent conveyance or a preference
in any respect, set aside or required to be paid to a debtor in possession, any
Second Priority Secured Party, receiver or similar Person, then the obligation
or part thereof originally intended to be satisfied shall, for the purposes of
this Agreement and the rights and obligations of the First Priority Secured
Parties and the Second Priority Secured Parties, be deemed to be reinstated and
outstanding as if such payment had not occurred.

“First Priority Obligations Payment Date” means the first date on which (a) the
First Priority Obligations (other than those that constitute Unasserted
Contingent Obligations) have been indefeasibly paid in cash in full (or cash
collateralized or defeased in accordance with the terms of the First Priority
Documents), (b) all commitments to extend credit under the First Priority
Documents have been terminated, (c) there are no outstanding letters of credit
or similar instruments issued under the First Priority Documents (other than
such as have been cash collateralized or defeased in accordance with the terms
of the First Priority Security Documents), and (d) the First Priority
Representative has delivered a written notice to the Second Priority
Representative stating that the events described in clauses (a), (b) and
(c) have occurred to the satisfaction of the First Priority Secured Parties (it
being understood that the First Priority Representative hereby agrees to deliver
such notice to the Second Priority Representative promptly following the
occurrence of the events described in such clauses (a), (b) and (c)).

“First Priority Representative” has the meaning set forth in the introductory
paragraph hereof. In the case of any Replacement First Priority Agreement, the
First Priority Representative shall be the Person identified as such in such
Replacement First Priority Agreement.

“First Priority Secured Party” means (a) each First Priority Creditor (and any
affiliate of such First Priority Creditor to which any Cash Management
Obligation is owed), (b) each “Issuing Bank” (as defined in the First Priority
Documents), (c) the First Priority Representative, (d) each counterparty to any
Swap Agreement with a Loan Party the obligation under which constitute Hedging
Obligations, (e) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any First Priority Document, (f) each counterparty to
any Platinum Lease with a Loan Party the obligations under which constitute
Platinum Lease Obligations and (g) the successors and assigns of each of the
foregoing.

 

4



--------------------------------------------------------------------------------

“First Priority Security Documents” means the “Security Documents” as defined in
the First Priority Agreement, and any other documents that are designated under
the First Priority Agreement as “First Priority Security Documents” for purposes
of this Agreement.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Hedging Obligations” means, with respect to any Loan Party, the due and
punctual payment and performance of all obligations of such Loan Party, monetary
or otherwise, under each Swap Agreement that (a) is in effect on the effective
date of the First Priority Agreement with a counterparty that is a First
Priority Creditor (or an affiliate of a First Priority Creditor) as of such date
or (b) is entered into after the effective date of the First Priority Agreement
with any counterparty that is a First Priority Creditor (or an affiliate of a
First Priority Creditor) at the time such Swap Agreement is entered into.

“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Party” means Intermediate Holdings, the Borrower, the Second Lien Issuer
and each direct or indirect affiliate or shareholder (or equivalent) of the
Borrower or any of its affiliates that is now or hereafter becomes a party to
any First Priority Security Document or Second Priority Security Document. All
references in this Agreement to any Loan Party shall include such Loan Party as
a debtor-in-possession and any receiver or trustee for such Loan Party in any
Insolvency Proceeding.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platinum Lease Obligations” means the due and punctual payment of all
obligations (other than any such obligations that would constitute Indebtedness
(as such term is defined in the Existing First Priority Agreement)) of the
Borrower or any other Loan Party under each Platinum Lease that (a) is in effect
on the effective date of the First Priority Agreement with a lessor that is a
First Priority Creditor (or an affiliate of a First Priority Creditor) as of
such date or

 

5



--------------------------------------------------------------------------------

(b) is entered into after the effective date of the First Priority Agreement
with any lessor that is a First Priority Creditor (or an affiliate of a First
Priority Creditor) at the time such Platinum Lease is entered into.

“Platinum Leases” means, collectively, leasing arrangements with respect to
platinum and other precious metals that are entered into from time to time by
the Borrower or any of its subsidiaries in the ordinary course of their
business, including that certain Master Lease and Hedging Contracts Agreement
for Precious Metals dated as of April 25, 2008, between The Bank of Nova Scotia
and Seagate Technology International (“STI”), and the associated Guarantee dated
April 25, 2008, by the Borrower of STI’s obligations thereunder. For the
avoidance of doubt, “Platinum Leases” shall include any Swap Agreement that is
(x) entered into with the lessor (or any affiliate thereof) under any leasing
arrangement described in the immediately preceding sentence and (y) involves, or
is settled by reference to, platinum or any other precious metal that is the
subject of such leasing arrangement.

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues after the commencement of any Insolvency
Proceeding, whether or not allowed or allowable in any such Insolvency
Proceeding.

“Purchase Date” has the meaning set forth in Section 5.12.

“Purchase Event” has the meaning set forth in Section 5.12.

“Replacement First Priority Agreement” has the meaning set forth in the
definition of “First Priority Agreement”.

“Second Priority Agreement” means the collective reference to (a) the Existing
Second Priority Agreement, (b) any Additional Second Priority Agreement and
(c) any other credit agreement, loan agreement, note agreement, promissory note,
indenture, or other agreement or instrument evidencing or governing the terms of
any indebtedness or other financial accommodation that has been incurred to
extend, replace, refinance or refund in whole or in part the indebtedness and
other obligations outstanding under the Existing Second Priority Agreement, any
Additional Second Priority Agreement or any other agreement or instrument
referred to in this clause (c). Any reference to the Second Priority Agreement
hereunder shall be deemed a reference to any Second Priority Agreement then
extant.

“Second Priority Collateral” means all assets, whether now owned or hereafter
acquired by the Borrower or any other Loan Party, in which a Lien is granted or
purported to be granted to any Second Priority Secured Party as security for any
Second Priority Obligation.

“Second Priority Creditors” means the Trustee and the Noteholders (as defined in
the Second Priority Agreement), or any Persons that are designated under the
Second Priority Agreement as the “Second Priority Creditors” for purposes of
this Agreement.

 

6



--------------------------------------------------------------------------------

“Second Priority Documents” means each Second Priority Agreement, each Second
Priority Security Document and each Second Priority Guarantee.

“Second Priority Guarantee” means any guarantee by any Loan Party of any or all
of the Second Priority Obligations.

“Second Priority Lien” means any Lien created by the Second Priority Security
Documents.

“Second Priority Obligations” means the due and punctual payment of (a) all
principal of and interest (including without limitation any Post-Petition
Interest) and premium (if any) on all indebtedness under the Second Priority
Agreement, and (b) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
Insolvency Proceeding, regardless of whether allowed or allowable in such
proceeding), of the Loan Parties to the Second Priority Secured Parties under
the Second Priority Documents, and other amounts payable from time to time
pursuant to the Second Priority Documents, in each case whether or not allowed
or allowable in an Insolvency Proceeding. To the extent any payment with respect
to any Second Priority Obligation (whether by or on behalf of any Loan Party, as
proceeds of security, enforcement of any right of setoff or otherwise) is
declared to be a fraudulent conveyance or a preference in any respect, set aside
or required to be paid to a debtor in possession, any First Priority Secured
Party, receiver or similar Person, then the obligation or part thereof
originally intended to be satisfied shall, for the purposes of this Agreement
and the rights and obligations of the First Priority Secured Parties and the
Second Priority Secured Parties, be deemed to be reinstated and outstanding as
if such payment had not occurred.

“Second Priority Representative” has the meaning set forth in the introductory
paragraph hereof, but shall also include any Person identified as a “Second
Priority Representative” in any Second Priority Agreement other than the
Existing Second Priority Agreement.

“Second Priority Secured Party” means the Second Priority Representative, the
Second Priority Creditors and any other holders of the Second Priority
Obligations.

“Second Priority Security Documents” means the “Security Documents” as defined
in the Second Priority Agreement and any documents that are designated under the
Second Priority Agreement as “Second Priority Security Documents” for purposes
of this Agreement.

“Secured Parties” means the First Priority Secured Parties and the Second
Priority Secured Parties.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, provided that no phantom stock or

 

7



--------------------------------------------------------------------------------

similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or any subsidiary of the Borrower shall be a Swap Agreement.

“Unasserted Contingent Obligations” shall mean, at any time, First Priority
Obligations for taxes, costs, indemnifications, reimbursements, damages and
other liabilities (excluding (a) the principal of, and interest and premium (if
any) on, and fees and expenses relating to, any First Priority Obligation and
(b) contingent reimbursement obligations in respect of amounts that may be drawn
under outstanding letters of credit) in respect of which no assertion of
liability (whether oral or written) and no claim or demand for payment (whether
oral or written) has been made (and, in the case of First Priority Obligations
for indemnification, no notice for indemnification has been issued by the
indemnitee) at such time.

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect
from time to time in the applicable jurisdiction.

1.2 Amended Agreements. All references in this Agreement to agreements or other
contractual obligations shall, unless otherwise specified, be deemed to refer to
such agreements or contractual obligations as amended, supplemented, restated or
otherwise modified from time to time.

SECTION 2. Lien Priorities.

2.1 Subordination of Liens. (a) Any and all Liens now existing or hereafter
created or arising in favor of any Second Priority Secured Party securing the
Second Priority Obligations, regardless of how acquired, whether by grant,
statute, operation of law, subrogation or otherwise, are expressly junior in
priority, operation and effect to any and all Liens now existing or hereafter
created or arising in favor of the First Priority Secured Parties securing the
First Priority Obligations, notwithstanding (i) anything to the contrary
contained in any agreement or filing to which any Second Priority Secured Party
may now or hereafter be a party, and regardless of the time, order or method of
grant, attachment, recording or perfection of any financing statements or other
security interests, assignments, pledges, deeds, mortgages and other liens,
charges or encumbrances or any defect or deficiency or alleged defect or
deficiency in any of the foregoing, (ii) any provision of the Uniform Commercial
Code or any applicable law or any First Priority Document or Second Priority
Document or any other circumstance whatsoever and (iii) the fact that any such
Liens in favor of any First Priority Secured Party securing any of the First
Priority Obligations are (x) subordinated to any Lien securing any obligation of
any Loan Party other than the Second Priority Obligations or (y) otherwise
subordinated, voided, avoided, invalidated or lapsed.

(b) No First Priority Secured Party or Second Priority Secured Party shall
object to or contest, or support any other Person in contesting or objecting to,
in any proceeding (including without limitation, any Insolvency Proceeding), the
validity, extent, perfection, priority or enforceability of any security
interest in the Common Collateral granted to the other, provided

 

8



--------------------------------------------------------------------------------

that nothing herein shall be construed to prevent or impair the rights of such
parties to enforce this Agreement. Notwithstanding any failure by any First
Priority Secured Party or Second Priority Secured Party to perfect its security
interests in the Common Collateral or any avoidance, invalidation or
subordination by any third party or court of competent jurisdiction of the
security interests in the Common Collateral granted to the First Priority
Secured Parties or the Second Priority Secured Parties, the priority and rights
as between the First Priority Secured Parties and the Second Priority Secured
Parties with respect to the Common Collateral shall be as set forth herein.

2.2 Nature of First Priority Obligations. The Second Priority Representative on
behalf of itself and the other Second Priority Secured Parties acknowledges that
a portion of the First Priority Obligations represents debt that is revolving in
nature and that the amount thereof that may be outstanding at any time or from
time to time may be increased or reduced and subsequently reborrowed, and that
the terms of the First Priority Obligations may be modified, extended or amended
from time to time, and that the aggregate amount of the First Priority
Obligations may be increased, replaced or refinanced, in each event, without
notice to or consent by the Second Priority Secured Parties and without
affecting the provisions hereof, but in all cases subject to the limit set forth
in the last sentence of the definition of “First Priority Agreement”. The lien
priorities provided in Section 2.1 shall not be altered or otherwise affected by
any such amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of either the First
Priority Obligations or the Second Priority Obligations, or any portion thereof.

2.3 Agreements Regarding Actions to Perfect Liens. (a) The Second Priority
Representative agrees on behalf of itself and the other Second Priority Secured
Parties that all Second Priority Security Documents shall contain the following
notation: “The lien created by [this Agreement] on the property described herein
is junior and subordinate to the lien on such property created by any similar
instrument now or hereafter granted to JPMorgan Chase Bank, N.A., as
Administrative Agent, and its successors and assigns, in such property, in
accordance with the provisions of the Intercreditor Agreement dated as of May 1,
2009, among JPMorgan Chase Bank, N.A., as First Priority Representative, Wells
Fargo Bank, National Association, as Second Priority Representative, Seagate
Technology HDD Holdings, Seagate Technology International and the other Loan
Parties referred to therein, as amended from time to time.”

(b) The First Priority Representative hereby agrees that, to the extent that it
holds, or a third party holds on its behalf, physical possession of or “control”
(as defined in the Uniform Commercial Code) (or any similar concept under
foreign law) over Common Collateral pursuant to the First Priority Security
Documents, such possession or control is also for the benefit of the Second
Priority Representative and the other Second Priority Secured Parties solely to
the extent required to perfect their security interest in such Common
Collateral. Nothing in the preceding sentence shall be construed to impose any
duty on the First Priority Representative (or any third party acting on its
behalf) with respect to such Common Collateral or provide the Second Priority
Representative or any other Second Priority Secured Party with any rights with
respect to such Common Collateral beyond those specified in this Agreement and
the Second Priority

 

9



--------------------------------------------------------------------------------

Security Documents, provided that as promptly as practicable following the
occurrence of the First Priority Obligations Payment Date, the First Priority
Representative shall (i) deliver to the Second Priority Representative, at the
Borrower’s sole cost and expense, the Common Collateral in its possession or
control together with any necessary endorsements to the extent required by the
Second Priority Documents or (ii) direct and deliver such Common Collateral as a
court of competent jurisdiction otherwise directs; provided, however, that the
provisions of this Agreement are intended solely to govern the respective Lien
priorities as between the First Priority Secured Parties and the Second Priority
Secured Parties and shall not impose on the First Priority Secured Parties any
obligations in respect of the disposition of any Common Collateral (or any
proceeds thereof) that would conflict with prior perfected Liens or any claims
thereon in favor of any other Person that is not a Secured Party. The Loan
Parties shall take such further actions as may be reasonably requested by the
Second Priority Representative to effectuate the transfer of the Common
Collateral upon the occurrence of the First Priority Obligations Payment Date to
the Second Priority Representative contemplated hereby.

2.4 No New Liens. So long as the First Priority Obligations Payment Date has not
occurred, the parties hereto agree that (a) unless otherwise agreed by the First
Priority Representative, there shall be no Lien, and no Loan Party shall have
any right to create any Lien, on any assets of any Loan Party securing any
Second Priority Obligation if these same assets are not subject to, and do not
become subject to, a Lien securing the First Priority Obligations and (b) if any
Second Priority Secured Party shall acquire or hold any Lien on any assets of
any Loan Party securing any Second Priority Obligation which assets are not also
subject to the first-priority Lien of the First Priority Representative under
the First Priority Documents, then the Second Priority Representative, upon
demand by the First Priority Representative, will without the need for any
further consent of any other Second Priority Secured Party, notwithstanding
anything to the contrary in any other Second Priority Document, either
(i) release such Lien (to the extent permitted by the Existing Second Priority
Agreement) or (ii) assign it to the First Priority Representative as security
for the First Priority Obligations (in which case the Second Priority
Representative may retain a junior lien on such assets subject to the terms
hereof). To the extent that the foregoing provisions are not complied with for
any reason, without limiting any other rights and remedies available to the
First Priority Secured Parties, the Second Priority Representative and the other
Second Priority Secured Parties agree that any amounts received by or
distributed to any of them pursuant to or as a result of Liens granted in
contravention of this Section 2.4 shall be subject to Section 4.1.

SECTION 3. Enforcement Rights.

3.1 Exclusive Enforcement. Until the First Priority Obligations Payment Date has
occurred, whether or not an Insolvency Proceeding has been commenced by or
against any Loan Party, the First Priority Secured Parties shall have the
exclusive right to take and continue any Enforcement Action with respect to the
Common Collateral, without any consultation with or consent of any Second
Priority Secured Party, but subject to the proviso set forth in Section 5.1.
Upon the occurrence and during the continuance of a default or an event of
default under the First Priority Documents, the First Priority Representative
and the other First Priority Secured

 

10



--------------------------------------------------------------------------------

Parties may take and continue any Enforcement Action with respect to the First
Priority Obligations and the Common Collateral in such order and manner as they
may determine in their sole discretion.

3.2 Standstill and Waivers. The Second Priority Representative, on behalf of
itself and the other Second Priority Secured Parties, agrees that, until the
First Priority Obligations Payment Date has occurred, subject to the proviso set
forth in Section 5.1:

(a) they will not take or cause to be taken any action, the purpose or effect of
which is to make any Lien in respect of any Second Priority Obligation pari
passu with or senior to, or to give any Second Priority Secured Party any
preference or priority relative to, the Liens with respect to the First Priority
Obligations or the First Priority Secured Parties with respect to any of the
Common Collateral;

(b) they will not contest, oppose, object to, interfere with, hinder or delay,
in any manner, whether by judicial proceedings (including, without limitation,
the filing of an Insolvency Proceeding) or otherwise, any foreclosure, sale,
lease, exchange, transfer or other disposition of the Common Collateral by any
First Priority Secured Party or any other Enforcement Action taken (or any
forbearance from taking any Enforcement Action) by or on behalf of any First
Priority Secured Party;

(c) they have no right to (i) direct either the First Priority Representative or
any other First Priority Secured Party to exercise any right, remedy or power
with respect to the Common Collateral or pursuant to the First Priority Security
Documents or (ii) consent or object to the exercise by the First Priority
Representative or any other First Priority Secured Party of any right, remedy or
power with respect to the Common Collateral or pursuant to the First Priority
Security Documents or to the timing or manner in which any such right is
exercised or not exercised (or, to the extent they may have any such right
described in this clause (c), whether as a junior lien creditor or otherwise,
they hereby irrevocably waive such right);

(d) they will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against any First Priority
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, and no First Priority
Secured Party shall be liable for, any action taken or omitted to be taken by
any First Priority Secured Party with respect to the Common Collateral or
pursuant to the First Priority Documents;

(e) they will not make any judicial or nonjudicial claim or demand or commence
any judicial or non-judicial proceedings against any Loan Party or any of its
subsidiaries or affiliates under or with respect to any Second Priority Security
Document seeking payment or damages from or other relief by way of specific
performance, instructions or otherwise under or with respect to any Second
Priority Security Document (other than filing a proof of claim) or exercise any
right, remedy or power under or with respect to,

 

11



--------------------------------------------------------------------------------

or otherwise take any action to enforce, other than filing a proof of claim, any
Second Priority Security Document; provided, however, that the Second Priority
Representative or any Second Priority Secured Party may, to the extent it would
not prevent, restrict or otherwise limit any rights granted or created hereunder
or under any First Priority Documents or under applicable law, in favor of the
First Priority Representative or any other First Priority Creditor in respect of
the Common Collateral, take any action not adverse to the Liens on the Common
Collateral and not otherwise inconsistent with the terms of this Agreement,
securing the First Priority Obligations in order to preserve, perfect or protect
its rights in the Common Collateral;

(f) they will not commence judicial or nonjudicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of any Common
Collateral, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce their interest in or realize upon, the Common
Collateral or pursuant to the Second Priority Security Documents in their
capacity as secured creditors; and

(g) they will not seek, and hereby waive any right, to have the Common
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Common Collateral.

3.3 Judgment Creditors. In the event that any Second Priority Secured Party
becomes a judgment lien creditor in respect of Common Collateral as a result of
its enforcement of its rights as an unsecured creditor, such judgment lien shall
be subject to the terms of this Agreement for all purposes (including in
relation to the First Priority Liens and the First Priority Obligations) to the
same extent as all other Liens securing the Second Priority Obligations are
subject to the terms of this Agreement.

3.4 Cooperation. The Second Priority Representative, on behalf of itself and the
other Second Priority Secured Parties, agrees that each of them shall take such
actions as the First Priority Representative shall request in connection with
the exercise by the First Priority Secured Parties of their rights set forth
herein to the extent not inconsistent with the terms hereof.

3.5 No Additional Rights For the Loan Parties Hereunder. Except as provided in
Section 3.6, if any First Priority Secured Party or Second Priority Secured
Party shall enforce its rights or remedies in violation of the terms of this
Agreement, no Loan Party shall be entitled to use such violation as a defense to
any action by any First Priority Secured Party or Second Priority Secured Party,
nor to assert such violation as a counterclaim or basis for set off or
recoupment against any First Priority Secured Party or Second Priority Secured
Party.

3.6 Actions Upon Breach. (a) If any Second Priority Secured Party, contrary to
this Agreement, commences or participates in any action or proceeding against
any Loan Party or the Common Collateral, such Loan Party, with the prior written
consent of the First Priority Secured Representative, may interpose as a defense
or dilatory plea the making of this Agreement, and any First Priority Secured
Party may intervene and interpose such defense or plea in its or their name or
in the name of such Loan Party.

 

12



--------------------------------------------------------------------------------

(b) Should any Second Priority Secured Party, contrary to this Agreement, in any
way take, attempt to or threaten to take any action with respect to the Common
Collateral (including, without limitation, any attempt to realize upon or
enforce any remedy with respect to this Agreement), or fail to take any action
required by this Agreement, any First Priority Secured Party (in its own name or
in the name of the relevant Loan Party) or the relevant Loan Party may obtain
relief against such Second Priority Secured Party by injunction, specific
performance and/or other appropriate equitable relief, it being understood and
agreed by the Second Priority Representative on behalf of each Second Priority
Secured Party that (i) the First Priority Secured Parties’ damages from its
actions may at that time be difficult to ascertain and may be irreparable, and
(ii) each Second Priority Secured Party waives any defense that the Loan Parties
and/or the First Priority Secured Parties cannot demonstrate damage and/or be
made whole by the awarding of damages.

SECTION 4. Application Of Proceeds Of Common Collateral; Dispositions And
Releases Of Common Collateral; Inspection and Insurance.

4.1 Application of Proceeds; Turnover Provisions. All proceeds of Common
Collateral (including, without limitation, any interest earned thereon)
resulting from the sale, collection or other disposition of Common Collateral
resulting from any Enforcement Action, whether or not pursuant to an Insolvency
Proceeding, shall be distributed as follows: first to the First Priority
Representative for application to the First Priority Obligations in accordance
with the terms of the First Priority Documents, until the First Priority
Obligations Payment Date has occurred and thereafter, to the Second Priority
Representative to be applied as follows: first, to amounts owing to the Second
Priority Representative in its capacity as collateral agent in accordance with
the terms of the Second Priority Security Documents; second, to amounts owing to
the Trustee in its capacity as such in accordance with the terms of the Existing
Second Priority Agreement and to the representatives of any other holders of
Second Priority Obligations, in their capacity as such; and third, ratably to
amounts owing to the Noteholders (in accordance with the terms of the Existing
Second Priority Agreement) and holders of any other Second Priority Obligations.
Until the occurrence of the First Priority Obligations Payment Date, any Common
Collateral, including, without limitation, any such Common Collateral
constituting proceeds, that may be received by any Second Priority Secured Party
in violation of this Agreement shall be segregated and held in trust and
promptly paid over to the First Priority Representative, for the benefit of the
First Priority Secured Parties, in the same form as received, with any necessary
endorsements, and each Second Priority Secured Party hereby authorizes the First
Priority Representative to make any such endorsements as agent for the Second
Priority Representative (which authorization, being coupled with an interest, is
irrevocable).

4.2 Releases of Second Priority Lien. (a) Upon any release, sale or disposition
of Common Collateral permitted pursuant to the terms of the First Priority
Documents that results in the release of the First Priority Lien on any Common
Collateral (including, without limitation,

 

13



--------------------------------------------------------------------------------

any sale or other disposition pursuant to any Enforcement Action), the Second
Priority Lien on such Common Collateral (excluding any portion of the proceeds
of such Common Collateral remaining after the First Priority Obligations Payment
Date occurs) shall be automatically and unconditionally released with no further
consent or action of any Person, unless, in the case of any such release, sale
or disposition of the Common Collateral (other than pursuant to any Enforcement
Action), such release of the Second Priority Lien would not then be permitted
under the Existing Second Priority Agreement.

(b) The Second Priority Representative shall promptly execute and deliver such
release documents and instruments and shall take such further actions as the
First Priority Representative shall request to evidence any release of the
Second Priority Lien described in paragraph (a). The Second Priority
Representative hereby appoints the First Priority Representative and any officer
or duly authorized person of the First Priority Representative, with full power
of substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of the Second Priority Representative
and in the name of the Second Priority Representative or in the First Priority
Representative’s own name, from time to time, in the First Priority
Representative’s sole discretion, for the purposes of carrying out the terms of
this Section 4.2, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this Section 4.2, including, without limitation,
any financing statements, endorsements, assignments, releases or other documents
or instruments of transfer (which appointment, being coupled with an interest,
is irrevocable).

4.3 Inspection Rights and Insurance. (a) Any First Priority Secured Party and
its representatives and invitees may at any time inspect, repossess, remove and
otherwise deal with the Common Collateral, and the First Priority Representative
may advertise and conduct public auctions or private sales of the Common
Collateral, in each case without notice to, the involvement of or interference
by any Second Priority Secured Party or liability to any Second Priority Secured
Party.

(b) Until the First Priority Obligations Payment Date has occurred, the First
Priority Representative will have the sole and exclusive right (i) to be named
as additional insured and loss payee under any insurance policies maintained
from time to time by any Loan Party (except that the Second Priority
Representative shall have the right to be named as additional insured and loss
payee so long as its second lien status is identified in a manner reasonably
satisfactory to the First Priority Representative), (ii) to adjust or settle any
insurance policy or claim covering the Common Collateral in the event of any
loss thereunder and (iii) to approve any award granted in any condemnation or
similar proceeding affecting the Common Collateral.

4.4 Rights as Unsecured Creditors. Notwithstanding anything to the contrary in
this Agreement, the Second Priority Representative and the Second Priority
Secured Parties may exercise rights and remedies as unsecured creditors against
the Second Lien Issuer, the Borrower or any other Loan Party that has guaranteed
the Second Priority Obligations in accordance with the terms of the Second
Priority Documents and applicable law, including, without limitation, the

 

14



--------------------------------------------------------------------------------

acceleration of any Indebtedness or other obligations owing under the Second
Priority Documents or the demand for payment under the guarantee in respect
thereof. Nothing in this Agreement shall prohibit the receipt by the Second
Priority Representative or any Second Priority Secured Parties of the required
payments of interest and principal (and premium, if any) so long as such receipt
is not the direct or indirect result of the exercise by the Trustee, the Second
Priority Representative or any Second Priority Secured Party of rights or
remedies as a secured creditor in respect of Common Collateral. In the event
that the Second Priority Representative of any Second Priority Secured Party
becomes a judgment lien creditor in respect of Common Collateral as a result of
its enforcement of its rights as an unsecured creditor in respect of the Second
Priority Obligations, such judgment lien shall be subordinated to the Liens
securing the First Priority Obligations on the same basis as the other Liens
securing the Second Priority Obligations are so subordinated to such Liens
securing the First Priority Obligations under this Agreement.

SECTION 5. Insolvency Proceedings.

5.1 Filing of Motions. Until the First Priority Obligations Payment Date has
occurred, the Second Priority Representative agrees on behalf of itself and the
other Second Priority Secured Parties that no Second Priority Secured Party
shall, in or in connection with any Insolvency Proceeding, file any pleading or
motion, take any position at any hearing or proceeding of any nature, or
otherwise take any action whatsoever, in each case in respect of any of the
Common Collateral, including, without limitation, with respect to the
determination of any Liens or claims held by the First Priority Representative
(including the validity and enforceability thereof) or any other First Priority
Secured Party or the value of any claims of such parties under Section 506(a) of
the Bankruptcy Code or otherwise, provided that (a) the Second Priority
Representative may file a proof of claim in an Insolvency Proceeding, subject to
the limitations contained in this Agreement and only if consistent with the
terms and the limitations on the Second Priority Representative imposed hereby,
(b) to the extent it would not prevent, restrict or otherwise limit any rights
granted or created hereunder or under any First Priority Security Documents in
favor of the First Priority Representative or any other First Priority Secured
Party in respect of the Common Collateral, the Second Priority Representative or
any Second Priority Secured Party shall be entitled to file any necessary
responsive or defensive pleadings in opposition to any motion, claim, adversary
proceeding or other pleadings made by any person objecting to or otherwise
seeking the disallowance of the claims in respect of the Second Priority
Obligations, including, without limitation, any claims secured by the Common
Collateral, if any, in each case in a manner not inconsistent with the terms of
this Agreement and (c) present a cash or credit bid in connection with any
disposition of Common Collateral pursuant to a sale of assets under Section 363
of the Bankruptcy Code, so long as (i) the cash portion of any such bid is
sufficient to result in the occurrence of the First Priority Obligations Payment
Date and (ii) the First Priority Representative is reasonably satisfied that
such cash or credit bid is likely to be consummated.

5.2 Financing Matters. If any Loan Party becomes subject to any Insolvency
Proceeding, and if the First Priority Representative (acting at the direction of
the requisite First

 

15



--------------------------------------------------------------------------------

Priority Secured Parties) desires to consent (or not object) to the use of cash
collateral under the Bankruptcy Code or to provide financing to any Loan Party
under the Bankruptcy Code or to consent (or not object) to the provision of such
financing to any Loan Party by any third party (any such financing, “DIP
Financing”), then the Second Priority Representative agrees, on behalf of itself
and the other Second Priority Secured Parties, that each Second Priority Secured
Party (a) will be deemed to have consented to, will raise no objection to, nor
support any other Person objecting to, the use of such cash collateral or to
such DIP Financing, (b) will not request or accept adequate protection or any
other relief in connection with the use of such cash collateral or such DIP
Financing except as set forth in paragraph 5.4 below and (c) will subordinate
(and will be deemed hereunder to have subordinated) the Second Priority Liens
(i) to such DIP Financing on the same terms as the First Priority Liens are
subordinated thereto (and such subordination will not alter in any manner the
terms of this Agreement), (ii) to any replacement liens provided as adequate
protection to the First Priority Secured Parties on the same terms as the Second
Priority Liens are subordinated to the First Priority Liens under this Agreement
and (iii) to any “carve-out” agreed to by the First Priority Representative or
the other First Priority Secured Parties. Notwithstanding the foregoing, the
aggregate principal amount of the DIP Financing shall not exceed an amount equal
to the sum of (x) $550,000,000 of new commitments plus (y) any amounts
outstanding under the First Priority Agreement upon the commencement of the
applicable Insolvency Proceeding (including Hedging Obligations, Cash Management
Obligations and Platinum Lease Obligations) that are converted, exchanged or
otherwise rolled into the post-petition obligations outstanding under the DIP
facility.

5.3 Relief From the Automatic Stay. The Second Priority Representative agrees,
on behalf of itself and the other Second Priority Secured Parties, that prior to
the occurrence of the First Priority Obligations Payment Date none of them will
seek relief from the automatic stay or from any other stay in any Insolvency
Proceeding or take any action in derogation thereof, in each case in respect of
any Common Collateral, without the prior written consent of the First Priority
Representative.

5.4 Adequate Protection. The Second Priority Representative, on behalf of itself
and the other Second Priority Secured Parties, agrees that none of them shall
object, contest, or support any other Person objecting to or contesting (a) any
request by the First Priority Representative or the other First Priority Secured
Parties for adequate protection or any adequate protection provided to the First
Priority Representative or the other First Priority Secured Parties or (b) any
objection by the First Priority Representative or any other First Priority
Secured Parties to any motion, relief, action or proceeding based on a claim of
a lack of adequate protection or (c) the payment of interest, fees, expenses,
costs, charges or other amounts to the First Priority Representative or any
other First Priority Secured Party under Section 506(b) of the Bankruptcy Code
or otherwise. Notwithstanding anything contained in this Section and in
Section 5.2(b) (but subject to all other provisions of this Agreement,
including, without limitation, Sections 5.2(a) and 5.3), in any Insolvency
Proceeding, (i) if the First Priority Secured Parties (or any subset thereof)
are granted adequate protection consisting of additional collateral (with
replacement liens on such additional collateral) in connection with any DIP
Financing or use of cash collateral, and the First Priority Secured Parties do
not object to the adequate

 

16



--------------------------------------------------------------------------------

protection being provided to them, then in connection with any such DIP
Financing or use of cash collateral the Second Priority Representative, on
behalf of itself and any of the Second Priority Secured Parties, may seek or
accept adequate protection consisting solely of (x) a replacement Lien on the
same additional collateral, subordinated to the Liens securing the First
Priority Obligations and such DIP Financing on the same basis as the other Liens
securing the Second Priority Obligations are so subordinated to the First
Priority Obligations under this Agreement and (y) superpriority claims under
Section 507(b) of the Bankruptcy Code, junior in all respects to the
superpriority claims granted to the First Priority Secured Parties under
Section 507(b) of the Bankruptcy Code, provided, however, the Second Priority
Representative shall have irrevocably agreed, pursuant to Section 1129(a)(9) of
the Bankruptcy Code, on behalf of itself and the Second Priority Secured
Parties, in any stipulation and/or order granting such adequate protection, that
such junior superpriority claims may be paid under any plan of reorganization in
any combination of cash, debt, equity or other property having a value on the
effective date of such plan equal to the allowed amount of such claims and
(ii) in the event the Second Priority Representative, on behalf of itself and
the Second Priority Secured Parties, seeks or accepts adequate protection in
accordance with clause (i) above and such adequate protection is granted in the
form of additional collateral, then the Second Priority Representative, on
behalf of itself or any of the Second Priority Secured Parties, agrees that the
First Priority Representative shall also be granted a senior Lien on such
additional collateral as security for the First Priority Obligations and any
such DIP Financing and that any Lien on such additional collateral securing the
Second Priority Obligations shall be subordinated to the Liens on such
collateral securing the First Priority Obligations and any such DIP Financing
(and all Obligations relating thereto) and any other Liens granted to the First
Priority Secured Parties as adequate protection, with such subordination to be
on the same terms that the other Liens securing the Second Priority Obligations
are subordinated to such First Priority Obligations under this Agreement. The
Second Priority Representative, on behalf of itself and the other Second
Priority Secured Parties, agrees that except as expressly set forth in this
Section none of them shall seek or accept adequate protection without the prior
written consent of the First Priority Representative.

5.5 Avoidance Issues. If any First Priority Secured Party is required in any
Insolvency Proceeding or otherwise to disgorge, turn over or otherwise pay to
the estate of any Loan Party, because such amount was avoided or ordered to be
paid or disgorged for any reason, including without limitation because it was
found to be a fraudulent or preferential transfer, any amount (a “Recovery”),
whether received as proceeds of security, enforcement of any right of set-off or
otherwise, then the First Priority Obligations shall be reinstated to the extent
of such Recovery and deemed to be outstanding as if such payment had not
occurred and the First Priority Obligations Payment Date shall be deemed not to
have occurred. If this Agreement shall have been terminated prior to such
Recovery, this Agreement shall be reinstated in full force and effect, and such
prior termination shall not diminish, release, discharge, impair or otherwise
affect the obligations of the parties hereto. The Second Priority Secured
Parties agree that none of them shall be entitled to benefit from any avoidance
action affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.

 

17



--------------------------------------------------------------------------------

5.6 Asset Dispositions in an Insolvency Proceeding. Neither the Second Priority
Representative nor any other Second Priority Secured Party shall, in an
Insolvency Proceeding or otherwise, oppose any sale or disposition of any assets
of any Loan Party that is supported by the First Priority Secured Parties, and
the Second Priority Representative and each other Second Priority Secured Party
will be deemed to have consented under Section 363 of the Bankruptcy Code (and
otherwise) to any sale supported by the First Priority Secured Parties and to
have released their Liens on such assets.

5.7 Separate Grants of Security and Separate Classification. Each Second
Priority Secured Party acknowledges and agrees that (a) the grants of Liens
pursuant to the First Priority Security Documents and the Second Priority
Security Documents constitute two separate and distinct grants of Liens and
(b) because of, among other things, their differing rights in the Common
Collateral, the Second Priority Obligations are fundamentally different from the
First Priority Obligations and must be separately classified in any Chapter 11
plan proposed or adopted in an Insolvency Proceeding. To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it
is held that the claims of the First Priority Secured Parties and Second
Priority Secured Parties in respect of the Common Collateral constitute only one
secured claim (rather than separate classes of senior and junior secured
claims), then the Second Priority Secured Parties hereby acknowledge and agree
that all distributions shall be made as if there were separate classes of senior
and junior secured claims against the Loan Parties in respect of the Common
Collateral (with the effect being that, to the extent that the aggregate value
of the Common Collateral is sufficient (for this purpose ignoring all claims
held by the Second Priority Secured Parties), the First Priority Secured Parties
shall be entitled to receive, in addition to amounts distributed to them in
respect of principal, pre-petition interest and other claims, all amounts owing
in respect of Post-Petition Interest before any distribution is made in respect
of the claims held by the Second Priority Secured Parties, with the Second
Priority Secured Parties hereby acknowledging and agreeing to turn over to the
First Priority Secured Parties amounts otherwise received or receivable by them
to the extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the claim or recovery of the Second Priority
Secured Parties).

5.8 No Waivers of Rights of First Priority Secured Parties. Nothing contained
herein shall prohibit or in any way limit the First Priority Representative or
any other First Priority Secured Party from objecting in any Insolvency
Proceeding or otherwise to any action taken by any Second Priority Secured
Party, including the seeking by any Second Priority Secured Party of adequate
protection (except as provided in Section 5.4) or the asserting by any Second
Priority Secured Party of any of its rights and remedies under the Second
Priority Documents or otherwise.

5.9 Chapter 11 Plans. No Second Priority Secured Party shall support or vote in
favor of any Chapter 11 plan (and each shall be deemed to have voted to reject
any Chapter 11 plan)

 

18



--------------------------------------------------------------------------------

unless such plan (a) pays off, in cash in full, all First Priority Obligations
or (b) is accepted by the class of holders of First Priority Obligations voting
thereon.

5.10 Effectiveness in Insolvency Proceedings. This Agreement, which the parties
hereto expressly acknowledge is a “subordination agreement” under section 510(a)
of the Bankruptcy Code, shall be effective before, during and after the
commencement of an Insolvency Proceeding.

5.11 Post-Petition Claims. (a) None of the Second Priority Representative, the
Trustee or any Second Priority Secured Party shall oppose or seek to challenge
any claim by the First Priority Representative or any First Priority Secured
Party for allowance in any Insolvency Proceeding of First Priority Obligations
consisting of Post-Petition Interest or indemnities to the extent of the value
of the Lien in favor of the First Priority Representative and the First Priority
Secured Parties, without regard to the existence of the Lien of the Second
Priority Representative on behalf of the Second Priority Secured Parties on the
Common Collateral.

(b) None of the First Priority Representative or any First Priority Secured
Party shall oppose or seek to challenge any claim by the Second Priority
Representative, the Trustee or any Second Priority Secured Party for allowance
in any Insolvency Proceeding of Second Priority Obligations consisting of
Post-Petition Interest or indemnities to the extent of the value of the Lien of
the Second Priority Representative on behalf of the Second Priority Secured
Parties on the Common Collateral (after taking into account the Liens in favor
of the First Priority Representative).

5.12 Purchase Right. (a) If the First Priority Obligations shall have been
accelerated (including any automatic acceleration in connection with any
Insolvency Proceeding with respect to the Borrower) or shall remain unpaid
immediately following the Maturity Date (as defined in the First Priority
Agreement) (each, a “Purchase Event”), the Second Priority Creditors shall have
the option, within 30 days after such Purchase Event, upon at least five
(5) Business Days’ prior written notice by the Second Priority Representative to
the First Priority Representative (with copies to Intermediate Holdings, the
Borrower and the Second Lien Issuer) to purchase all, and not less than all, of
the First Priority Obligations from the First Priority Representative and the
First Priority Creditors at par. Such notice from the Second Priority
Representative shall be irrevocable. If the Second Priority Representative does
not exercise such right within 30 days after the first date on which a Purchase
Event occurs, the First Priority Representative and the First Priority Creditors
shall have no further obligations pursuant to this Section 5.12 for such
Purchase Event and may take any further actions in their sole discretion in
accordance with this Agreement and the other First Priority Documents.

(b) On the date (the “Purchase Date”) specified by the Second Priority
Representative in such notice (which shall not be less than five (5) Business
Days, nor more than ten (10) Business Days, after the receipt by the First
Priority Representative of the notice from the Second Priority Representative of
the election by the Second Priority Creditors to exercise such option), the
First Priority Representative and the First Priority Creditors shall sell to the
Second

 

19



--------------------------------------------------------------------------------

Priority Creditors exercising such option, and such Second Priority Creditors
shall purchase from the First Priority Representative and the First Priority
Creditors, the First Priority Obligations without the prior written consent of
Intermediate Holdings, the Borrower or any other Loan Party. The Second Priority
Creditors that have exercised such option shall be irrevocably and
unconditionally obligated to effect such purchase on the terms set forth in this
Section 5.12 no later than the Purchase Date.

(c) Upon the Purchase Date, the Second Priority Creditors that have exercised
such option shall, pursuant to documentation in form and substance reasonably
satisfactory to the First Priority Representative and the Second Priority
Representative, (i) pay in cash to the First Priority Creditors as the purchase
price therefor the full amount of all the First Lien Obligations then
outstanding and unpaid (including principal, outstanding reimbursement
obligations in respect of, if any, drawings theretofore paid under letters of
credit, all Hedging Obligations, interest, fees and expenses, including
reasonable attorneys’ fees and legal expenses) at par, (ii) cash collateralize,
if any, all letters of credit outstanding under the First Priority Agreement in
an amount reasonably satisfactory to the First Priority Representative but in no
event greater than 105% of the aggregate undrawn face amount thereof,
(iii) agree to reimburse the First Priority Representative and the First
Priority Creditors for any checks or other payments provisionally credited to
the First Priority Obligations, and/or as to which the First Priority
Representative or any First Priority Creditors has not yet received final
payment, (iv) without duplication of (i), agree to reimburse the First Priority
Representative and the other First Priority Creditors for any loss, cost, damage
or expense (including reasonable attorneys’ fees and legal expenses) in
connection with any commissions, fees, costs or expenses related to any issued
and outstanding letters of credit and any checks or other payments provisionally
credited to the First Priority Obligations, and/or as to which the First
Priority Representative or any First Priority Creditor has not yet received
final payment and (v) without duplication of (i) agree to reimburse, within five
(5) Business Days of written demand by the First Priority Representative
therefor, the First Priority Representative and the other First Priority
Creditors in respect of indemnification obligations of the Loan Parties under
the First Priority Documents (including reasonable attorneys’ fees and legal
expenses to any First Priority Creditor). Such purchase price and cash
collateral shall be remitted by wire transfer in federal funds to such bank
account of the First Priority Representative for the ratable account of the
First Priority Representative and the First Priority Creditors in New York, New
York, as the First Priority Representative may designate in writing to the
Second Priority Representative for such purpose. Interest shall be calculated to
but excluding the Business Day on which such purchase and sale shall occur if
the amounts so paid by the Second Priority Creditors that have exercised such
option to the bank account designated by the First Priority Representative are
received in such bank account prior to 1:00 p.m., New York City time, on such
Business Day and interest shall be calculated to and including such Business Day
if the amounts so paid by such Second Priority Creditors to the bank account
designated by the First Priority Representative are received in such bank
account later than 1:00 p.m., New York City time, on such Business Day.

(d) Such purchase shall be expressly made without recourse, representation or
warranty of any kind by the First Priority Representative or any First Priority
Creditor as to the

 

20



--------------------------------------------------------------------------------

First Priority Obligations owed to such Person or otherwise, except that each
such Person shall represent and warrant: (i) the amount of the First Priority
Obligations being sold by it, (ii) that such Person has not created any Lien on
any First Priority Obligation being sold by it and (iii) that such Person has
the right to assign First Priority Obligations being assigned by it and its
assignment is duly authorized.

SECTION 6. Second Priority Documents and First Priority Documents.

(a) Each Loan Party and the Second Priority Representative, on behalf of itself
and the Second Priority Secured Parties, agrees that it shall not at any time
execute or deliver any amendment or other modification to any of the Second
Priority Documents inconsistent with or in violation of this Agreement.

(b) Each Loan Party and the First Priority Representative, on behalf of itself
and the First Priority Secured Parties, agrees that it shall not at any time
execute or deliver any amendment or other modification to any of the First
Priority Documents inconsistent with or in violation of this Agreement.

(c) In the event the First Priority Representative enters into any amendment,
waiver or consent in respect of any of the First Priority Security Documents for
the purpose of adding to, or deleting from, or waiving or consenting to any
departures from any provisions of, any First Priority Security Document or
changing in any manner the rights of any parties thereunder, then such
amendment, waiver or consent shall apply automatically to any comparable
provision of the Comparable Second Priority Security Document without the
consent of or action by any Second Priority Secured Party (with all such
amendments, waivers and modifications subject to the terms hereof), provided
that (i) no such amendment, waiver or consent shall have the effect of
(A) removing assets subject to the Lien of any Second Priority Security
Document, except to the extent that a release of such Lien is permitted by
Section 4.2 and provided that there is a corresponding release of such Lien
securing the First Priority Obligations, (B) imposing additional duties on the
Second Priority Representative without its consent (such consent not to be
unreasonably withheld or delayed), or (C) permitting any additional obligations
(other than (x) additional indebtedness permitted to be incurred under the First
Priority Agreement in an aggregate principal amount not to exceed the limit set
forth in the last sentence of the definition thereof and (y) any other
obligations contemplated by Article 5 hereof) to be secured by a Lien on the
Common Collateral, (ii) any such amendment, waiver or consent that is
prejudicial to the interests of the Second Priority Secured Parties to a greater
extent than the First Priority Secured Parties shall not apply to the Second
Priority Security Documents without the consent of the Second Priority
Representative and (iii) notice of such amendment, waiver or consent shall be
given to the Second Priority Representative promptly (but in no event later than
10 days after its effectiveness), provided that the failure to give such notice
shall not affect the effectiveness and validity thereof.

 

21



--------------------------------------------------------------------------------

SECTION 7. Reliance; Waivers; etc.

7.1 Reliance. The First Priority Documents are deemed to have been executed and
delivered, and all extensions of credit thereunder are deemed to have been made
or incurred, in reliance upon this Agreement. The Second Priority
Representative, on behalf of it itself and the Second Priority Secured Parties,
expressly waives all notice of the acceptance of and reliance on this Agreement
by the First Priority Secured Parties. The Second Priority Documents are deemed
to have been executed and delivered and the purchase of the Notes are deemed to
have been made, in reliance upon this Agreement. The First Priority
Representative expressly waives all notices of the acceptance of and reliance by
the Second Priority Representative and the Second Priority Secured Parties.

7.2 No Warranties or Liability. The Second Priority Representative and the First
Priority Representative acknowledge and agree that neither has made any
representation or warranty with respect to the execution, validity, legality,
completeness, collectibility or enforceability of any other First Priority
Document or any Second Priority Document. Except as otherwise provided in this
Agreement, the Second Priority Representative and the First Priority
Representative will be entitled to manage and supervise their respective
extensions of credit to any Loan Party in accordance with law and their usual
practices, modified from time to time as they deem appropriate.

7.3 No Waivers. No right or benefit of any party hereunder shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
such party or any other party hereto or by any noncompliance by any Loan Party
with the terms and conditions of any of the First Priority Documents or the
Second Priority Documents.

SECTION 8. Obligations Unconditional.

8.1 First Priority Obligations Unconditional. All rights and interests of the
First Priority Secured Parties hereunder, and all agreements and obligations of
the Second Priority Secured Parties (and, to the extent applicable, the Loan
Parties) hereunder, shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any First Priority Document;

(b) except as otherwise set forth in this Agreement, any change in the time,
place or manner of payment of, or in any other term of, all or any portion of
the First Priority Obligations, or any amendment, waiver or other modification,
whether by course of conduct or otherwise, or any refinancing, replacement,
refunding or restatement of any First Priority Document;

(c) prior to the First Priority Obligations Payment Date, any exchange, release,
voiding, avoidance or non-perfection of any security interest in any Common
Collateral or any other collateral, or any release, amendment, waiver or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding or restatement of all or any portion of the First
Priority Obligations or any guarantee or guaranty thereof; or

 

22



--------------------------------------------------------------------------------

(d) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the First Priority
Obligations, or of any Second Priority Secured Party, or any Loan Party, to the
extent applicable, in respect of this Agreement.

8.2 Second Priority Obligations Unconditional. All rights and interests of the
Second Priority Secured Parties hereunder, and all agreements and obligations of
the First Priority Secured Parties (and, to the extent applicable, the Loan
Parties) hereunder, shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Second Priority Document;

(b) any change in the time, place or manner of payment of, or in any other term
of, all or any portion of the Second Priority Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Second Priority
Document;

(c) any exchange, release, voiding, avoidance or non-perfection of any security
interest in any Common Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of all or
any portion of the Second Priority Obligations or any guarantee or guaranty
thereof; or

(d) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, any Loan Party in respect of the Second Priority
Obligations, or of any First Priority Secured Party, or any Loan Party, to the
extent applicable, in respect of this Agreement.

SECTION 9. Miscellaneous.

9.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any First Priority Document or any Second
Priority Document, the provisions of this Agreement shall govern.

9.2 Continuing Nature of Provisions. This Agreement shall continue to be
effective, and shall not be revocable by any party hereto, until the First
Priority Obligation Payment Date shall have occurred. This is a continuing
agreement and the First Priority Secured Parties and the Second Priority Secured
Parties may continue, at any time and without notice to the other parties
hereto, to extend credit and other financial accommodations, lend monies and
provide indebtedness to, or for the benefit of, the Borrower or any other Loan
Party on the faith hereof.

 

23



--------------------------------------------------------------------------------

9.3 Amendments; Waivers. (a) No amendment or modification of any of the
provisions of this Agreement shall be effective unless the same shall be in
writing and signed by the First Priority Representative and the Second Priority
Representative, and, in the case of amendments or modifications of Sections 3.5,
3.6, 9.5 or 9.6 that directly affect the rights or obligations of any Loan
Party, such Loan Party.

(b) It is understood that the First Priority Representative and the Second
Priority Representative, without the consent of any other First Priority Secured
Party or Second Priority Secured Party, may in their discretion determine that a
supplemental agreement (which may take the form of an amendment and restatement
of this Agreement) is necessary or appropriate to facilitate having additional
indebtedness or other obligations (“Additional Debt”) of any of the Loan Parties
become First Priority Obligations or Second Priority Obligations, as the case
may be, under this Agreement, which supplemental agreement shall specify whether
such Additional Debt constitutes First Priority Obligations or Second Priority
Obligations, provided that such Additional Debt is permitted to be incurred by
the First Priority Agreement and Second Priority Agreement then extant, and is
permitted by said Agreements to be subject to the provisions of this Agreement
as First Priority Obligations or Second Priority Obligations, as applicable.

(c) In addition, at the request of the Borrower or the Second Lien Issuer, the
First Priority Representative and the Second Priority Representative agree to
enter into any amendment to this Agreement or any new intercreditor agreement in
order to (1) facilitate Additional Debt becoming First Priority Obligations or
Second Priority Obligations to the extent such Obligations are permitted by the
First Priority Agreement and the Second Priority Agreement, with the Lien
priority contemplated by such amendment and (2) document the relationship
between the First Priority Creditors and the Second Priority Creditors in case
any then existing First Priority Agreement or Second Priority Agreement is
refinanced or replaced or the First Priority Representative or the Second
Priority Representative is replaced, provided, that, in any case, the terms of
such amendment or new agreement will contain terms substantially the same as the
terms contained in this Agreement.

9.4 Information Concerning Financial Condition of the Borrower and the other
Loan Parties. Each of the Second Priority Representative and the First Priority
Representative hereby assume responsibility for keeping itself informed of the
financial condition of the Borrower and each of the other Loan Parties and all
other circumstances bearing upon the risk of nonpayment of the First Priority
Obligations or the Second Priority Obligations. The Second Priority
Representative and the First Priority Representative hereby agree that no party
shall have any duty to advise any other party of information known to it
regarding such condition or any such circumstances. In the event the Second
Priority Representative or the First Priority Representative, in its sole
discretion, undertakes at any time or from time to time to provide any
information to any other party to this Agreement, it shall be under no
obligation (a) to provide any such information to such other party or any other
party on any subsequent occasion, (b) to undertake any investigation not a part
of its regular business routine, or (c) to disclose any other information.

 

24



--------------------------------------------------------------------------------

9.5 Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York, except as otherwise required by
mandatory provisions of law and except to the extent that remedies provided by
the laws of any jurisdiction other than the State of New York are governed by
the laws of such jurisdiction.

9.6 Submission to Jurisdiction. (a) Each First Priority Secured Party, each
Second Priority Secured Party and each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each such party hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each such party agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any First Priority Secured
Party or Second Priority Secured Party may otherwise have to bring any action or
proceeding against any Loan Party or its properties in the courts of any
jurisdiction.

(b) Each First Priority Secured Party, each Second Priority Secured Party and
each Loan Party hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so (i) any objection it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in paragraph
(a) of this Section and (ii) the defense of an inconvenient forum to the
maintenance of such action or proceeding.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.7. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law. Each Loan Party (other than a Loan Party organized
under the laws of the United States of America or any State thereof or the
District of Columbia) hereby appoints Seagate Technology (US) Holdings, Inc. as
agent for service of process in the United States of America and Seagate
Technology (US) Holdings, Inc. hereby accepts such appointment.

9.7 Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, telecopied, or sent by overnight express courier
service or United States mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or five
days after deposit in the United States mail (certified, with postage prepaid
and properly addressed). For the purposes hereof, the addresses of the parties
hereto (until notice of a change thereof is delivered as provided in this
Section) shall be as set forth below each party’s name on the signature pages
hereof, or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties.

 

25



--------------------------------------------------------------------------------

9.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and each of the First Priority Secured
Parties and Second Priority Secured Parties and their respective successors and
assigns, and nothing herein is intended, or shall be construed to give, any
other Person any right, remedy or claim under, to or in respect of this
Agreement or any Common Collateral.

9.9 Headings. Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.

9.10 Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

9.11 Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement. This Agreement shall become effective when it shall have been
executed by each party hereto.

9.12 Additional Loan Parties. Intermediate Holdings and the Borrower shall cause
each Subsidiary that executes a Security Document after the date hereof to
become a party to this Agreement by executing and delivering a supplement to
this Agreement in form and substance reasonably satisfactory to the First
Priority Representative and the Second Priority Representative.

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

JPMORGAN CHASE BANK, N.A., as First
Priority Representative for and on behalf of the First Priority Secured Parties
By:  

/s/    Sharon BazBaz

Name:   Sharon BazBaz Title:   Vice President

Address for Notices:

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

111 Fannin, 10th Floor

Houston, Texas, 77002

Attention: Sofia Basraoui

Telecopy No.: (713) 750-3609

[Signature Page to the Intercreditor Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Second Priority Representative for
and on behalf of the Second Priority Secured Parties

By:  

/s/    Maddy Hall

Name:   Maddy Hall Title:   Vice President

Address for Notices:

Wells Fargo Bank

Corporate Trust Services

707 Wilshire Blvd, 17th Floor

Los Angeles, CA, 90017

Attention: Maddy Hall, CCTS, Vice President

Telecopy No.:213-614-3355

[Signature Page to the Intercreditor Agreement]

 

28



--------------------------------------------------------------------------------

SEAGATE TECHNOLOGY,

By:  

/s/    Kenenth M. Massaroni

Name:   Kenneth M. Massaroni Title:   Secretary, General Counsel,   Sr. Vice
President

Address for Notices:

Seagate Technology

920 Disc Drive

Scotts Valley, CA 95066

Attention: General Counsel

Telecopy No.: (831) 438-6675

[Signature Page to the Intercreditor Agreement]

 

29



--------------------------------------------------------------------------------

SEAGATE TECHNOLOGY HDD

HOLDINGS,

By:  

/s/    Kenenth M. Massaroni

Name:   Kenneth M. Massaroni Title:   Secretary, General Counsel,   Sr. Vice
President

Address for Notices:

Seagate Technology

920 Disc Drive

Scotts Valley, CA 95066

Attention: General Counsel

Telecopy No.: (831) 438-6675

[Signature Page to the Intercreditor Agreement]



--------------------------------------------------------------------------------

SEAGATE TECHNOLOGY (US)

HOLDINGS, INC.,

By:  

/s/    Kenneth M. Massaroni

Name:   Kenneth M. Massaroni Title:   Secretary and General Counsel

Address for Notices:

Seagate Technology

920 Disc Drive

Scotts Valley, CA 95066

Attention: General Counsel

Telecopy No.: (831) 438-6675

[Signature Page to the Intercreditor Agreement]

 

31



--------------------------------------------------------------------------------

MAXTOR CORPORATION,

By:  

/s/    Kenneth M. Massaroni

Name:   Kenneth M. Massaroni Title:  

Corporate Secretary,

General Counsel,

Sr. Vice President

Address for Notices:

Seagate Technology

920 Disc Drive

Scotts Valley, CA 95066

Attention: General Counsel

Telecopy No.: (831) 438-6675

[Signature Page to the Intercreditor Agreement]

 

32



--------------------------------------------------------------------------------

I365 INC.,

By:  

/s/    Kenneth M. Massaroni

Name:   Kenneth M. Massaroni Title:   Assistant Secretary

Address for Notices:

Seagate Technology

920 Disc Drive

Scotts Valley, CA 95066

Attention: General Counsel

Telecopy No.: (831) 438-6675

[Signature Page to the Intercreditor Agreement]

 

33



--------------------------------------------------------------------------------

SEAGATE TECHNOLOGY LLC,

By:  

/s/    Kenneth M. Massaroni

Name:   Kenneth M. Massaroni Title:   Secretary, General Counsel   and Senior
Vice President

Address for Notices:

Seagate Technology

920 Disc Drive

Scotts Valley, CA 95066

Attention: General Counsel

Telecopy No.: (831) 438-6675

[Signature Page to the Intercreditor Agreement]

 

34



--------------------------------------------------------------------------------

SEAGATE TECHNOLOGY INTERNATIONAL,

By:  

/s/    Kenneth M. Massaroni

Name:   Kenneth M. Massaroni Title:   Secretary and General Counsel

Address for Notices:

Seagate Technology

920 Disc Drive

Scotts Valley, CA 95066

Attention: General Counsel

Telecopy No.: (831) 438-6675

[Signature Page to the Intercreditor Agreement]

 

35



--------------------------------------------------------------------------------

SEAGATE TECHNOLOGY (IRELAND),

By:  

/s/    Kenneth M. Massaroni

Name:   Kenneth M. Massaroni Title:   Secretary

Address for Notices:

Seagate Technology

920 Disc Drive

Scotts Valley, CA 95066

Attention: General Counsel

Telecopy No.: (831) 438-6675

[Signature Page to the Intercreditor Agreement]



--------------------------------------------------------------------------------

SEAGATE TECHNOLOGY MEDIA (IRELAND),

By:  

/s/    Kenneth M. Massaroni

Name:   Kenneth M. Massaroni Title:   Secretary

Address for Notices:

Seagate Technology

920 Disc Drive

Scotts Valley, CA 95066

Attention: General Counsel

Telecopy No.: (831) 438-6675

[Signature Page to the Intercreditor Agreement]